Appellant city passed an ordinance providing for the installation of parking meters in Panama City, which ordinance requires deposits in the meters for parking privileges at the hazard of being penalized for its violation in default of such deposit. The minimum deposit is one cent, and ranges upward for a greater length of time.
Complainant-appellees contend that the city in the exercise of its police power or taxing power is without authority to make such exactions of those who wish to park on the public streets of the city. They do not complain about any abuse of any recognized power to make such exactions under such circumstances that would indicate that the city's action is unreasonably arbitrary, but rest upon the proposition that no such power exists in the city.
Section 26 of Chapter 11678 (Acts of 1925) grants authority to the city to "regulate and control the use of the streets, alleys, public ways, grounds, or other public property of said City by bicycles, automobiles and all other vehicles and machines; and to punish any person, firm or corporation guilty of any violation of such ordinance or ordinances by fine or imprisonment or both."
Upon authority of State ex rel. Harkow v. McCarthy, 126 Fla. 433,  171 So. 314, and the charter powers, it is our conclusion that the chancellor erred and that each of the three assignments of error is well founded.
Reversed.
CHAPMAN, C. J., BROWN and THOMAS, JJ., concur.